Exhibit 10.2

 

RED ROBIN GOURMET BURGERS, INC.

RESTRICTED STOCK GRANT AGREEMENT

 

This Restricted Stock Grant Agreement (this “Agreement”) between RED ROBIN
GOURMET BURGERS, INC. (the “Company”) and DENNIS B. MULLEN (the “Executive”) is
dated effective August 15, 2008 (the “Effective Date”).

 

RECITALS

 

A.                                   The Board has adopted, and the stockholders
have approved, the Red Robin Gourmet Burgers, Inc. Amended and Restated 2007
Performance Incentive Plan (the “Plan”);

 

B.                                     The Plan provides for the granting of
restricted stock awards to eligible participants as determined by the
Administrator; and

 

C.                                     The Administrator has determined that
Participant is a person eligible to receive a restricted stock award under the
Plan and has determined that it would be in the best interest of the Corporation
to grant the restricted stock award provided for herein.

 

AGREEMENT

 

1.                                       Grant of Restricted Stock.

 

(a)                                  Stock.  Pursuant to the Plan, Executive is
hereby awarded Fifty Thousand (50,000) shares of the Company’s common stock (the
“Common Stock”), subject to the conditions of the Plan and this Agreement (the
“Restricted Stock”).

 

(b)                                 Plan Incorporated.  Executive acknowledges
receipt of a copy of the Plan, and agrees that, except as contemplated by
Section 9 below, this award of Restricted Stock shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which Plan is incorporated herein by
reference as a part of this Agreement.  Except as defined herein, capitalized
terms shall have the same meanings ascribed to them under the Plan.

 

2.                                       Terms of Restricted Stock.  Executive
hereby accepts the Restricted Stock and agrees with respect thereto as follows:

 

(a)                                  Vesting.  The Restricted Stock shall vest
in equal increments, and no longer be subject to the Forfeiture Restrictions (as
defined below) on each of December 31, 2011 and December 31, 2012 (the “Time
Vesting Provisions”); provided that; the compensation committee of the Company’s
Board certifies by June 1, 2010 that certain performance metrics for the year
ended December 31, 2009 have been met (the “Performance Provisions”).  In the
event such certification is not obtained by June 1, 2010, the Restricted Stock
shall be forfeited.  Notwithstanding the Time Vesting Provisions, the Restricted
Stock shall immediately vest and no longer be subject to the Forfeiture
Restrictions (as defined below) upon (i) the occurrence of a Change in Control
Event, (ii) the date Executive’s employment is terminated by reason of death or
Total Disability (as defined below), (iii) the termination of Executive’s
employment by the Company without Cause (as defined in Executive’s Second
Amended and Restated Employment

 

--------------------------------------------------------------------------------


 

Agreement dated March 10, 2008, as amended on August 15, 2008), or (iv) the
termination of Executive’s employment in connection with a Transition Event (as
defined in the Executive’s Second Amended and Restated Employment Agreement
dated as of the date hereof).  In addition, upon a voluntary resignation by
Executive, the Forfeiture Restrictions on a pro rata portion as defined below
(the “Pro Rata Portion”) of the Restricted Stock shall lapse, and the Pro Rata
Portion shall immediately vest.  The Pro Rata Portion shall be equal to the
number of shares of Restricted Stock which the Executive would have been
entitled to at the next vesting date had the Executive’s employment not
terminated, multiplied by a fraction, the numerator of which shall be the number
of days elapsed from the beginning of the calendar year through and including
the date of termination and the denominator of which shall be the total number
of days in the applicable calendar year.  All other shares of Restricted Stock
under this Agreement will be forfeited.  For example, were such a resignation to
occur on June 30, 2011, 12,397 shares of the Restricted Stock will immediately
vest (25,000 x 181/365) and the remaining 37,603 shares will be forfeited, or
were such a resignation to occur on June 30, 2012, 25,000 shares of the
Restricted Stock would have vested on December 31, 2011, an additional 12,432
shares shall immediately vest on the date of resignation (25,000 x 182/366) and
the remaining 12,568 shares will be forfeited.

 

(b)                                 Forfeiture of Restricted Stock.  In addition
to any possible forfeiture of Restricted Stock as contemplated by Paragraph
2(a) (Performance Provisions not met or voluntary resignation), in the event of
a termination of Executive’s employment for Cause (as defined in the Second
Amended and Restated Employment Agreement dated March 10, 2008, as amended on
August 15, 2008), Executive shall, for no consideration, forfeit all Restricted
Stock to the extent such Restricted Stock is then subject to the Forfeiture
Restrictions.  The obligation to forfeit and surrender Restricted Stock to the
Company upon termination of Executive’s employment or service and the
prohibition against transfer in Paragraph 2(f) below are herein referred to as
“Forfeiture Restrictions.”

 

(c)                                  For purposes of this Agreement, “Change in
Control Event” shall have the following definition (and not the definition
stated in the Plan):

 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act (a “Person”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 30% or more of
either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control Event; (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or
(D) any acquisition by any entity pursuant to a transaction that complies with
subsections (iii)(A), (B) and (C) below;

 

(ii)                                  In the event the Board is a classified
board, a majority of the individuals who serve in the same class of directors
that, as of the Effective Date, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of that class of

 

2

--------------------------------------------------------------------------------


 

directors, or in the event the Board is not a classified board, members of the
Incumbent Board cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its Subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its Subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or Parent) beneficially owns, directly or indirectly,
more than 30% of, respectively, the then-outstanding shares of common stock of
the entity resulting from such Business Combination or the combined voting power
of the then-outstanding voting securities of such entity, except to the extent
that the ownership in excess of more than 30% existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or

 

(iv)                              Approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company;

 

provided, however, that any of the foregoing events shall constitute a Change in
Control Event only if Executive’s employment with the Company as Chairman of the
Board or as Chief Executive Officer is involuntarily terminated for a reason
other than Cause or Executive voluntary terminates for Good Reason within
eighteen (18) months following such Change of Control Event.

 

3

--------------------------------------------------------------------------------


 

(d)                                 “Good Reason” means the occurrence of any of
the following after the applicable Change in Control Event: (i) a reduction in
Executive’s compensation; (ii) a relocation of the Company’s headquarters to a
location more than twenty (20) miles from the location of the Company’s
pre-Change of Control Event headquarters; or (iii) a significant reduction in
the then-effective responsibilities of Executive as Chairman of the Board or
Chief Executive Officer without Executive’s prior written consent.

 

(e)                                  “Total Disability” means a “permanent and
total disability” within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended, or as otherwise determined by the Administrator.

 

(f)                                    Assignment of Award.  The Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent then subject to the
Forfeiture Restrictions; provided, however, Executive may transfer the
Restricted Stock to any trust or similar entity all of the beneficiaries of
which, or a corporation, partnership or limited liability company all of the
stockholders and other equity holders, limited and general partners or members
of which include any of Executive, one or more of his descendants or his estate;
and provided further that any such transferee agrees in writing to be subject to
the terms of this Agreement.

 

(g)                                 Certificates.  A certificate evidencing the
Restricted Stock shall be issued by the Company in Executive’s name, or at the
option of the Company, in the name of a nominee of the Company, pursuant to
which Executive shall have voting rights and shall be entitled to receive
currently all dividends until the Restricted Stock are forfeited pursuant to the
provisions of this Agreement.  The certificate shall bear a legend evidencing
the nature of the Restricted Stock, and the Company may cause the certificate to
be delivered upon issuance to the Secretary of the Company or to such other
depository as may be designated by the Company as a depository for safekeeping
until the forfeiture occurs or the Forfeiture Restrictions lapse pursuant to the
terms of the Plan and this Agreement.  Upon request of the Administrator,
Executive shall deliver to the Company a stock power, endorsed in blank,
relating to the Restricted Stock then subject to the Forfeiture Restrictions. 
Upon the lapse of the Forfeiture Restrictions without forfeiture, the Company
shall cause a new certificate or certificates to be issued without legend in the
name of Executive for the shares upon which Forfeiture Restrictions lapsed. 
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any shares of Stock (whether subject to restrictions or unrestricted) may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares.  The
Company shall not be obligated to issue or deliver any shares of Stock if the
issuance or delivery thereof shall constitute a violation of any provision of
any law or of any regulation of any governmental authority or any national
securities exchange.

 

3.                                       Income Tax Matters.

 

(a)                                  Except as otherwise provided in Section 13,
and to the extent specifically provided in Section 12, Executive shall be solely
liable for Executive’s tax consequences of compensation and benefits payable
under this Agreement, including any consequences of the application of
Section 409A of the Code.

 

4

--------------------------------------------------------------------------------


 

(b)                                 In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Executive, are withheld or collected from Executive.

 

(c)                                  In accordance with the terms of the Plan,
and such rules as may be adopted by the Administrator under the Plan, Executive
may elect to satisfy Executive’s federal and state tax withholding obligations
arising from the receipt of, or the lapse of restrictions relating to, the
Restricted Stock, by (i) delivering cash, check (bank check, certified check or
personal check) or money order payable to the Company, (ii) having the Company
withhold a portion of the Restricted Stock otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock already owned by Executive having a Fair Market
Value equal to the amount of such tax withholding.  The delivery of any shares
under the preceding subsection (iii) must have been owned by Executive for no
less than six months prior to the date delivered to the Company if such shares
were acquired upon the exercise of an option or upon the vesting of restricted
stock units or other restricted stock.  The Company will not deliver any
fractional shares of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional shares of Common Stock.  Executive’s election must be
made on or before the date that the amount of tax to be withheld is determined,
or else the Company shall be entitled to elect the method in which Executive’s
federal and state withholding obligations shall be satisfied.

 

4.                                       Status of Stock.  Executive agrees that
the Restricted Stock will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws.  Executive also agrees (i) that the certificates representing the
Restricted Stock may bear such legend or legends as the Company deems
appropriate in order to assure compliance with applicable securities laws,
(ii) that the Company may refuse to register the transfer of the Restricted
Stock on the stock transfer records of the Company if such proposed transfer
would be in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Stock.

 

5.                                       Binding Effect.  This Agreement shall
bind Executive and the Company and their beneficiaries, survivors, executors,
administrators and transferees.

 

6.                                       No Guarantee of Continued Position. 
This Agreement is not a contract for employment and nothing herein shall
supersede or amend the terms of any employment agreement between the Company and
Executive or imply that Executive has a right to continued employment with the
Company.

 

7.                                       Applicable Law.  This Agreement and all
rights hereunder shall be governed by the laws of Colorado, except to the extent
the laws of the United States of America otherwise require.

 

8.                                       Notice.  Any notice required or
permitted to be given under this Agreement shall be in writing, signed by the
party giving the same.  If such notice is mailed to Executive, it may be sent by
United States certified mail, postage prepaid, addressed to Executive’s last
known address as shown on the Company’s records.

 

5

--------------------------------------------------------------------------------


 

9.                                       Conflicts and Interpretation.  In the
event of any conflict between this Agreement and the Plan, this Agreement shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Administrator has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

 

10.                                 Amendment.  The Company may modify, amend or
waive the terms of the Restricted Stock Unit award, prospectively or
retroactively, but no such modification, amendment or waiver shall impair the
rights of Executive without his or her consent, except as required by applicable
law, NASDAQ or stock exchange rules, tax rules or accounting rules.  Prior to
the effectiveness of any modification, amendment or waiver required by tax or
accounting rules, the Company will provide notice to Executive and the
opportunity for Executive to consult with the Company regarding such
modification, amendment or waiver.  The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.

 

11.                                 Tax Election.  Executive agrees that he will
not make an election described in Section 83(b) of the Code with respect to the
Restricted Stock granted pursuant to this Agreement.

 

12.                                 Section 409A Savings Clause.  It is the
intention of the parties that compensation or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code.  To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving Executive the economic benefits described herein in a
manner that does not result in such tax being imposed.

 

13.                                 Gross-Up Payments.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment or distribution by the Company to or for the benefit
of the Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Agreement) (a “Payment”)
would be subject to the excise tax imposed by Code Section 4999 or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes imposed upon the Gross-Up
Payment (including any interest or penalties imposed with respect to such taxes
but excluding any taxes or interest imposed by Section 409A of the Code), the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  This provision is intended to override the cut-back
provisions of Section 7.7 of the Plan.  Notwithstanding the foregoing provisions
of this Section 13, if it is determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed by $25,000 the greatest
amount that could be paid

 

6

--------------------------------------------------------------------------------


 

to the Executive such that the receipt of Payments would not give rise to any
excise tax (the “Reduced Amount”), then no Gross-Up Payment shall be made to the
Executive and the Payments, in the aggregate, shall be reduced to the Reduced
Amount.

 

(b)                                 Subject to the provisions of
Section 13(c) below, all determinations required to be made under this
Section 13, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made a certified public accounting firm
designated by the Board (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive.  If the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control Event, the Board shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.

 

(c)                                  If the Executive is, or could be, entitled
to receive a Gross-Up Payment, pursuant to Section 13(a) the Executive shall
take any position requested by the Company (a “Requested Position”) on the
Executive’s federal income tax returns with respect to the treatment of the
Payment from the Company, any Gross-Up Payment, the payment of any Indemnified
Amount (as defined below), and the receipt of any refund or interest paid by the
government to the Executive as a result of a Contest (as defined below),
provided that: (i) the Company shall provide the Executive with an opinion from
a nationally recognized accounting firm that there is “substantial authority”
for the Requested Position within the meaning of Code Section 6662; and (ii) the
general long term or senior unsecured corporate credit rating of the Company or
its successor is at least BBB- as rated by Standard & Poors and Baa3 as rated by
Moody’s Investor Services at the time the Executive would be required to take a
Requested Position or the Company places in an escrow account or otherwise
provides security reasonably requested by Executive to ensure payment to the
Executive of the indemnity amount that could become due to the Executive
pursuant to the following sentence.  The Company shall indemnify the Executive
for any tax, penalty and interest incurred by him as a result of taking the
Requested Position.  The amount for which the Executive is indemnified under the
preceding sentence (the “Indemnified Amount”) shall be computed on an after-tax
basis, taking into account any income, Excise or other taxes, including interest
and penalties.  The Executive shall keep the Company informed of all
developments in any audit with respect to a Requested Position.  Upon payment of
the Indemnified Amount, or (if the Indemnified Amount is not yet payable) upon
the Company’s written affirmation, in form and substance reasonably satisfactory
to the Executive, of the Company’s obligation to indemnify the Executive with
respect to the Requested Position, and provided part (ii) of the first sentence
of this Section 13(c) is satisfied at such time, the Company shall be entitled,
at its sole expense, to control the contest of any disallowance or proposed
disallowance of a Requested Position (a “Contest”), and the Executive agrees to
cooperate in connection with a Contest, including, without limitation, executing
powers of attorney and other documents at the reasonable request of the
Company.  The Indemnified Amount shall be payable whenever an amount is payable
to the Internal Revenue Service as a result of the disallowance of a Requested
Position.  Following payment by the Company of the Indemnified Amount, if the
Requested Position is sustained by the Internal Revenue Service or the courts,
the Company shall be entitled to any resulting receipt of interest or refund of
taxes, interest and penalties that were properly attributable to the Indemnified
Amount.  If a Requested

 

7

--------------------------------------------------------------------------------


 

Position is sustained in whole or in part in a final resolution of a Contest,
and if the Indemnified Amount therefore exceeds the amount of taxes, penalties
and interest payable by the Executive as a result of the Requested Position
(determined on an after-tax basis after taking into account payments made
pursuant to the preceding sentence and this sentence), any such excess portion
of the Indemnified Amount shall be treated as a loan by the Company to the
Executive, which loan the Executive must repay to the Company together with
interest at the applicable federal rate under Code Section 7872(f)(2).

 

[Signature Page Follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

RED ROBIN GOURMET BURGERS, INC.

 

 

 

 

 

By:

/s/ Edward T. Harvey

 

 

Edward T. Harvey

 

 

Lead Director

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Dennis B. Mullen

 

Dennis B. Mullen

 

--------------------------------------------------------------------------------